Citation Nr: 1401272	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  13-09 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for restless leg syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to October 1953.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which confirmed and continued a prior October 2011 denial of service connection for restless leg syndrome.  A notice of disagreement was filed in June 2012, a statement of the case was issued in March 2013, and a substantive appeal was received in March 2013.

In November 2013, the Veteran testified at a Board hearing before the undersigned; the transcript is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In a statement from the Veteran he asserted that his condition began in 1952 while in the Army.  He asserted that they did several mile marches with full field packs and M-1 rifles without stopping.  When they stopped for a break, he could not feel his legs.  Since then, he has had problems with his legs.  See VA Form 21-4138 received in November 2011.  

In an October 2011 statement from the Veteran's spouse, she asserted that she has known the Veteran since the 1950's and he has complained about his legs as long as they had been together.  

In a November 2011 statement from Dr. Field, it was noted that the Veteran continues to have difficulty with lower extremity problems.  He had some elements of degenerative arthritis but also some problems with restless leg syndrome.  Dr. Field stated that this could be a service related problem and that it was more likely than not that it has some bearing on his current physical illness.  

In an April 2012 statement from Dr. Field, it was indicated that the Veteran had been a patient of his for numerous years.  Dr. Field stated that it appears that restless leg syndrome was more likely than not caused by service.  

In December 2011, the Veteran underwent a VA examination wherein the examiner diagnosed restless leg syndrome.  The Veteran told the examiner that he developed restless leg symptoms in service.  He described doing a full field march and noting pain to the legs but he was too stubborn to stop.  When he finished, both legs were completely numb.  He recalls pinching his leg and not even feeling it.  This was in the middle of winter in Kansas.  Once the feeling came back to his legs, they ached.  He did not develop any blisters or other skin changes.  He did not report the symptoms in service.  He reported that he has had restless legs since his time in service.

Upon examination and review of the claims file, the examiner stated that although the lay evidence had been considered, there was no documentation of his symptoms until 2003.  Unfortunately, the service treatment records were fire related.  Even if the service treatment records were available, he never reported the symptoms or had any treatment for the leg pain in the service.  Also, restless leg syndrome is categorized as primary or secondary.  The cause of primary restless leg syndrome is unknown and secondary restless leg syndrome can be related to a number of disorders including iron deficiency, uremia, diabetes, end-stage renal disease, venous insufficiency, and many others.  Ruling out all of the possible secondary causes is beyond the scope of the appointment and if they were ruled out, then he would have primary restless leg syndrome with which the etiology would be unknown.  The prevalence of restless leg syndrome has also been found to increase with age (19 percent in those 80 and over).  

In formulating this opinion, the examiner relies on a statistic that 19 percent of people that are 80 and over develop restless leg syndrome.  Restless leg syndrome, however, was diagnosed in 2003 by Dr. Field when the Veteran was 75 years old, thus such statistic does not apply to the Veteran.  The Board finds that the Veteran should be afforded another VA examination with a physician with appropriate expertise to assess the etiology of his restless leg syndrome.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination with a physician with appropriate expertise pertaining to his claimed restless leg syndrome.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  All appropriate testing should be performed.  The examiner should opine whether it is at least as likely as not (a 50% or higher degree of probability) that any such disability had its clinical onset during the Veteran's period of active service, or is otherwise related to his period of active service.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the post-service medical evidence, the opinions of Dr. Field, and lay statements of the Veteran and his spouse.  

The examiner should be notified that the Veteran's service treatment records are unavailable for review.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and that his report must be considered in formulating the requested opinions.

If the examiner rejects the reports of the Veteran, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting his report.  

If the foregoing questions cannot be determined on a medical or scientific basis without resort to speculation, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so. 

2.  After completion of the above, review the expanded record and adjudicate the claim of service connection for restless leg syndrome.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



